 PACIFIC AMERICAN FISHERIES, INC.9Respondent'srepeated unlawful activities go tothe veryheart of the Act andindicate a purposeto defeatself-organization of its employees.I am convinced thatthe unfairlaborpractices committed by Respondent are potentially relatedto otherunfair labor practices proscribedby the Act, and thatthe danger of their com-mission in the future is to be anticipated from Respondent's conduct in the past.The preventivepurposesof the Act will bethwarted unless the Board'sorder iscoextensivewith the threat.Accordingly,in order tomake effectivethe inter-dependent guarantees of Section7 andthus effectuate the policiesof the Act, IrecommendthatRespondent cease and desist from in any manner infringing uponthe rights of employees guaranteed in Section7 of the Act.[Recommendations omitted from publication.]Pacific American Fisheries,Inc.andGeorge BrightonAlaska Fishermen's Union Local Industrial No. 1821,AFL-CIOandGeorge Brighton.Cases Nos. 19-CA-1635 and 19-CB-539.July 9, 1959DECISION AND ORDEROn March 17, 1959, Trial Examiner David F. Doyle issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the RespondentCompany, the Union, and the General Counsel filed exceptions andsupporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman Leedom and Members Bean and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthese cases, and hereby adopts the Trial Examiner's findings, conclu-sions, and recommendations with the modifications indicated in TheRemedy and the Order.TIDE REMEDYHaving found, as did the Trial Examiner, that the RespondentCompany violated Section 8 (a) (1) and (3) and Respondent Unionviolated Section 8(b) (1) (A) and (2) of the Act, we shall order themto cease anddesist therefrom and to take certain affirmative actionnecessary to effectuate the policies of the Act. So that such policiesmay be fully effectuated, our remedy differs in various particularsfrom that recommended by the Trial Examiner.Accordingly, we shall order that the Respondent Company offerGeorge Brighton employmentas second engineeron the vesselSalmo124 NLRB No. 5. 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDPointor at a substantially equivalent position; said offer to be madeupon receipt by the Respondent Company of a certificate that Brightonis physically able to perform such work from a physician mutuallyagreed upon by the Respondent Company and the Charging Party.'In the event that they cannot agree,-the physician shall be selected bythe Regional Director for the Nineteenth Region. Should Brighton'sphysical examination reveal that he is unable to fulfill the duties ofthe second engineer on theSalmo Pointor a substantially equivalentposition, the Respondent Company shall offer Brighton such lighterwork as the physical examination shows he is able to perform.In addition, we shall order the Respondent Union to notify theRespondent Company and George Brighton, in writing, that it hasno objection to Brighton's employment as second engineer on theSalmo Pointor at a substantially equivalent position or at suchlighter work as the physical examination reveals he is able to perform.In the written notice, the Respondent Union shall also request theRespondent Company to offer such employment to Brighton immedi-ately upon receipt of the physician's report.Except as providedherein, the Respondent Union shall not be liable for any back payaccruing after 5 days from the giving of such notice.2As it is impossible, at this time, to ascertain the particular jobwhich Brighton may be certified as able to perform, we leave to thecompliance stage of this proceeding the determination of the job to beused in computing the loss of wages he has suffered.DORDERUpon the entire record in these cases, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :A. Pacific American Fisheries, Inc., its officers, agents, successors,and assigns, shall:1.Cease and desist from :(a)Encouraging membership in Alaska Fishermen's Union LocalIndustrial No. 1821, AFL-CIO, or in any other labor organization ofits employees, by discriminating against employees or applicants foremployment in violation of Section 8(a) (3) of the Act or by anyother discriminatory practice.1The physician's fees and expenses shall be borne equally by the Respondents.GAt the time of issuance of this Decision and Order,the Respondent Company's hiringfor the 1959 season will probably have ended and its boats and men will be thousands ofmiles off in Alaskan waters.As a result, employing Brighton and transporting him toAlaska may not be feasible.In such a case,the Respondent Company will remain liablefor his back pay throughout the season.To release the Respondent Union from liabilitysubsequent to its giving notice would,under such circumstances,inequitably affect thejoint and several liabilities of the Respondents.Accordingly, it is impossible for theRespondent Company to employ Brighton for the 1959 season, the Respondent Union'sliability shall continue for the duration of that season. PACIFIC AMERICAN FISHERIES, INC.11(b) In any like or related manner, interferingwith,restraining, orcoercing employees in the exercise of rights guaranteed in Section 7of the Act,except to the extent that such rights may be affected by anagreement requiring membership in a labor organization as a condi-tion of employment,as authorized by Section 8(a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer George Brighton employment as second engineer on thevesselSalm,oPointor at a substantially equivalent position on if heis physically unable to perform such jobs, at such lighter work as he isfound able to perform,subject to the conditions set forth in the sectionof the Decision entitled "The Remedy."(b) Jointly and severally with the Respondent Union make wholeGeorge Brighton for any loss of pay suffered by reason of the dis-crimination against him in the manner,and upon the conditions, setforth'in "The Remedy."(c)Upon request,make available to the Board or its agents, forexamination and copying,all payroll records, social-security paymentrecords, timecards,personnel records and reports, and all other recordsnecessary or useful to an analysis of back pay due under the terms ofthis Order.(d)Post at its office in Bellingham,Washington, copies of thenotice attached hereto marked"Appendix A." I Copies of said notice,to be furnished`by the Regional Director for the Nineteenth Region,shall, after being duly signed by a representative of the RespondentCompany, be posted by it immediately upon receipt thereof andmaintained by it for a period of 60 consecutive days thereafter in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken to insure thatsaid notices are not altered,defaced, or covered by any other material.(e)Post at the same places and under the same conditions, as setforthin .(d) above, as soon as forwardedby the Regional Director,copies of the notice attached hereto marked"Appendix B."(f)Notify the Regional Director for the Nineteenth:Region, inwriting, within 10 days from the date of the Order,what steps havebeen taken to comply herewith.B. Alaska Fishermen'sUnion Local Industrial No. 1821, AFL-CIO, its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Causing or attempting to cause the Respondent Company todiscriminate against any of its employees or applicants for employ-3 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcingan Order." 12DECISIONSOF NATIONALLABOR RELATIONS BOARDment because such employees or applicants for employment are notmembers of the above-named labor organization.(b) In any like or related manner, restraining or coercing em-ployees in the exercise of rights guaranteed in Section 7 of the Act,except to the extent that such rights may be affected by an agreementrequiring membership in a labor organization as a condition of em-ployment,as authorized by Section 8(a) (3) of the Act.2.Take the following affirmative action which the Board finds will.effectuate the policiesof the Act:.(a)Notify the Respondent Company and George Brighton, inwriting, that it has no objection to Brighton's employment and re-quest the Respondent Company to employ Brighton,as second en-gineer on the vesselSalmo Pointor at a substantially equivalent.position or, if he is physically unable to perform such jobs, at suchlighter work as he is found able to perform,subject to the conditions.set forth in the section of the Decision entitled"The Remedy."(b)Jointly and severally with the Respondent Company makewhole George Brighton for any loss of pay suffered by reason of thediscrimination against him in the manner, and on the conditions, set.forth in "The Remedy."(c)Post at its business offices in Bellingham,Washington,copies.of the notice attached hereto marked"Appendix B." 4 Copies of saiclnotice, to be furnished by the Regional Director for the NineteenthRegion, shall,after being signed by a representative of the Respond-ent Union,be posted by it immediately upon receipt thereof and main-tained by it for a period of 60 consecutive days thereafter in con-spicuous places, including all places where notices to members are.customarily posted.Reasonable steps shall be taken to insure thatsaid notices are not, altered, defaced,or covered by any other material:(d)Mail to the Regional Director signed copies of Appendix B for-posting by the Respondent Company at its Bellingham, Washington,,office, as provided above. Copies of said notice, to be furnished by the,said Regional Director,shall,after being signed by the Respondent.Union's representative, be forthwith returned to the Regional Directorfor disposition by him.(e)Notify the Regional Director for the Nineteenth Region, inwriting, within 10 days from the date of this Order, what steps have.been taken to comply herewith.* See footnote 3.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that: PACIFIC AMERICAN FISHERIES,INC.13WE WILL NOT encourage membership in Alaska Fishermen'sUnion Local Industrial No. 1821, AFL-CIO, or in any otherlabor organization of our employees, by discriminating againstemployees or applicants for employment in violation of Sec-tion 8(a) (3) of the Act or by any other discriminatory practice.WE WILL NOT in any like or related manner, interfere with,restrain, or coerce our employees in the exercise of rights guaran-teed in Section 7 of the Act, except to the extent that such rightsmay be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorizedby Section 8 (a) (3) of the Act.WE WILL offer George Brighton employment as second en-gineer on the vesselSalmo Pointor at a substantially equivalentposition or, if he is physically unable to perform such jobs, atsuch lighter work as he is found able to perform.WE WILL jointly and severally with the aforementioned Unionmake whole George Brighton for- any loss of pay suffered byreason of the discrimination against him.All our employees are free to become, remain, or refrain from be-coming, members of any labor organization, except to the extent thatsuch right may be affected by an agreement conforming to the appli-cable provisions of Section 8(a) (3) of the Act.PACIFIC AMERICAN FISHERIES, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.APPENDIX BNOTICE TO ALL EMPLOYEES OF PACIFIC AMERICAN FISHERIES, INC.,AND TO ALL MEMBERS OF ALASKA FISHERMEN'S UNION LOCALINDUSTRIAL No. 1821, AFL-CIOPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT cause or attempt to cause Pacific American Fish-eries, Inc., to discriminate against any of its employees or appli-cants for employment because such employees or applicants foremployment are not members of our labor organization.WE WILL NOT, in any like or related manner, restrain or coerceemployees in the exercise of rights guaranteed in Section 7 of theAct, except to the extent that such rights may be affected by an 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreement requiring membership in a labor organization as acondition of employment, as authorized by Section 8 (a) (3) ofthe Act.WE WILL notify Pacific American Fisheries, Inc., and GeorgeBrighton, in writing, that we have no objection to Brighton'semployment as second engineer on the vesselSalmo Pointor ata substantially equivalent position or, if he is physically unableto perform such jobs, at such lighter work as he is found able toperform.WE WILL jointly and severally with the aforementioned Com-pany make whole George Brighton for any loss of pay sufferedby reason,of the discrimination against him.ALASKA FISHERMEN'S UNION LOCAL INDUS-TRIALNo. 1821,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed by George Brighton, an individual, the General Counsel ofthe,National Labor Relations Board issued a consolidated complaint and notice ofhearing on November 14, 1958, against Pacific American Fisheries, Inc., and AlaskaFishermen's Union Local Industrial No. 1821, AFL-CIO.'The complaint, alleged`in'substance thaton'or about'April 18, ;19558; the Company"directed George Brighton,an applicant for employment, to clear with the Union and on the same date theUnion refused to clear Brighton, and that because of his failure to obtain clearance-hewas not employed by the Company, and that thereby the Company violatedSection 8(a)(1) and (3), and the Union violated Section 8(b)(1)(A) and (2) ofthe Act.The Company's duly filed answer denied the commission of unfair labor practices,and stated affirmatively that its decision not to employ George Brighton was en-tirely unrelated to either Brighton's membership in, or clearance by, the Union..This pleading was amplified by a statement of Company counsel, at the opening ofthe hearing, that he would show that the Company refused to hire Brighton because'therewas a more qualified man available for the job.The Union's answer, in effect, was a specific denial of the unfair labor practices.Both answers admitted the facts alleged in certain allegations of the complaint,relating to the interstate character of the Company's operations, and the status oftheUnion as a labor organization.Pursuant to notice a hearing was held in Bellingham, Washington, on December 2,1958, before the duly designated Trial Examiner.The parties were represented bycounsel who were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce relevant evidence.At the close of the hearingthe parties were given an opportunity to argue orally and to file briefs:All partieshave filed briefs which have been considered.'In this report Alaska Fishermen's Union Local Industrial No. 1821, AFL-CIO, isreferred to as the Union ; Pacific American Fisheries, Inc., as the Company ; ,the GeneralCoun$el of the Board and his representative at the hearing, as the General Counsel; theNational Labor Relations Board, as the Board ; and the Labor Management RelationsAct of 1947, as amended, as the Act. PACIFIC AMERICANFISHERIES,INC.15On January 13, 1959, the General Counsel moved to correct numerous typo-graphical and other errors in the transcript of testimony.The order prayed for ishereby'g'r nted.However,the Trial Examiner is constrained to note that this orderdoes not correct certain passages of the transcript containing arguments of counsel,and remarks of the Trial Examiner,which appear to be garbled in transcription.Absent consent of counsel,these passages remain uncorrected.From my observation of the witnesses,and, upon the entire record in the case,Imake the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYUpon the pleadings,and the entire record, I find that the Company is a Washingtoncorporation having its principal place of business in Bellingham,Washington. It isengaged in the business of canning salmon which are caught in Alaskan waters.Annually the Company sells and ships from the State of Washington to customers.located outside that State canned salmon valued in excess of $1,000,000. I findtherefore that the Company is an employer.within the meaning of Section,2(2) ofthe Act, and is engaged in commerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDUpon the pleadings I find that the Union is a labor organization within the mean-ing of Section 2,(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Undisputed facts constituting.background of the present controversyAs indicated above, the Company conducts salmon canning operations in Alaska.The operations are seasonal;the length of the season being dependent upon manyfactors such as the length of the salmon run, the sale of the previous year'spack,the condition of the market,and so forth.The employment of men in the industryisalso seasonal,varying between a minimum of 2 months and a maximum of51/2months; 31/2or 4 months is the average period of employment.Only a smallpercentage of the jobs. require skilled or semiskilled workers, so the vast majorityof the Company's employees from season to season are unskilled workers.As in-dicated, the number of canneries,fish camps,or vessels used as cannery tenders; mayvary from season to season under the influence of the factors noted above.In the spring of 1958, the Company was preparing to operate six canneries andtwo fishing camps in Alaska.Under its system,in the spring of that year therewere eight superintendents of the Company engaged in readying crews for work inAlaska.One of these superintendents was Fred W. Scheel, who was the superin-tendent of the Company'scannery at Port Moller,Alaska.Port Moller is located'on the northern side of the Aleutian Peninsula, on Bristol Bay, which opens into theBering Sea.The community of Port Moller consists of the Company's cannery and'two Eskimo families.Port Moller is over 2,500 miles from Bellingham,and it re-quires approximately 20 days-of constant running for a cannery tender to make thevoyage from Bellingham to Port Moller.The employees based at Port Moller areisolated by wide distances from other operations of the Company,so there can beno interchange or replacement of employees after the start of the season, except atconsiderable inconvenience and expense.Assigned to the Port'Moller operations and' to Superintendent Scheel for theseason of'1958 was the vesselSalmo Pointwhich operates as a cannery tender. It isan 85-foot vessel driven by twin diesels with communication between bridge andengineroom by a system of signal bells.In the fishing operation,the cannery tendertransports men and supplies at 'the opening and closing of the cannery season, andin the course of the fishing operations,it shuttles,back and forth from the cannery tothe fishing fleet,transporting fish and supplies.A cannery tender may be "singlecrewed," when the vessel's operation will permit the crew to rest at night,or it maybe "double crewed,"when it is operated 24 hours a day.In the 1957 season theSalmo Pointhad operated at another cannery and with a-single crew,but sometime in April 1958,Scheel, as superintendent at Port Moller,decided to"double crew"theSalmo Point.The decision necessitated the employ-ment of additional crew members,including a second engineer,the job here in dis-pute.The duties of the second engineer on theSalmo Pointare to stand a watchin the engineroom during the operation of the vessel,'control the engines as directed'by the bridge,and to oil,adjust,and otherwise maintain the diesels. 16DECISIONSOF NATIONALLABOR RELATIONS BOARD1.The hiring procedure under the contractIt is undisputed that wages, hours, and working conditions of the men employedin the Alaska salmon industry are covered by a master agreement dated March 15,1958, between Alaska Salmon Industry, Inc., and Alaska Fishermen's Union,2 whichwas supplemented by the Port Moller supplemental agreement for the seasonof 1958?Section 12 of the master agreement provides for certain preferences of employ-ment. It states that in selecting its employees the Company shall follow these prefer-ences: first, to company employees working under the terms of the agreement in theprevious season; second, to persons previously employed in the service of othercompanies signatory to the agreement; and, third, to other persons satisfactory tothe company, including but not limited to members of the Union, accepted appli-cants for membership in the Union, or men recruited for employment in the Alaskasalmon canneries by the Union.The contract states that the intent and purpose of this section is to provide con-tinuity of employment for men previously employed by the Company or in theindustry.Section 13 is devoted to "Rules Pertaining to Employment." It states thefollowing:To facilitate employment under the contract, the company and the Unionshall observe the following rules:(a) List of Persons to be EmployedThe Union shall keep available and shall furnish to the company on requesta list of persons previously employed in the Alaska salmon canneries who areavailable for employment.At least twenty days before the scheduled date ofembarkation, the company will furnish to the Union a list of all former em-ployees which it intends to re-employ for the season of 1958 and a similar listof other employees recruited for the season's work.Section 13 also has an additional section-(e)-entitled "Signing On."Thisprovision reads as follows:The company agrees to sign the men on in their various capacities, andthemen so employed shall register or clear with the union or their namesshall be furnished to the union by the company, all prior to leaving port ofembarkation... .At the hearing the General Counsel stated that he madeno attackon the con-tractual hiring arrangements between the Company and the Union.2.The conflicting testimonyAt the hearing the principal witnesses for the parties, namely, George Brighton,the Charging Party; Fred W. Scheel, the Company's superintendent, and OscarRodin, its foreman; Jack Wood, the Union's representative at Bellingham; and LeoLove, the successful applicant for the job, all testified.There is no dispute betweenthe parties that Brighton sought the job of second engineer of theSalmo Point;that Scheel sent Brighton to Wood at the Union; that Brighton did not receive aclearance fromWood; and that Leo Love was hired as second engineer on theSalmo Point.The conflict in testimony occurs not in relation to the fact of, or the sequenceof, these conferences, but in relation to what was said and done in each and, to alesser degree, as to the specific dates on which these conversations occurred.George Brighton testified that on approximately April 17, he first sought employ-ment with the Company for the season of 1958. On this occasion he talked toJohnson, another superintendent, asking Johnson about jobs in the can loft at Alitak.Johnson told him that there would be no jobs in the can loft that year. Brightonthen asked him if there was any job of storekeeper, watchman, or fish washer open.Johnson said that those jobs were all filled.On the next day Brighton returned to the office of the Company and on thisoccasion he talked to Scheel.He asked Scheel if he had an opening anywhere,3 General Counsel's Exhibit No. 3a.S General Counsel's Exhibit No. 3c.A third contractbetween the Alaska Salmon Indus-try, Inc., and Alaska Fishermen's UniondesignatedGeneralCounsel's ExhibitNo. 3b wasalso introducedin evidence.This contractis pertinent as bearing on the duties and ratesof pay of the men. PACIFIC AMERICAN FISHERIES, INC.17either in the can loft or storekeeper.Scheel replied that there was no such jobopen.However, when Brighton mentioned that he had previously worked on acannery tender, the two men fell to talking about the job of second engineer on theSalmo Point.This conversation ended when Scheel said he had nothing, right then,but that he would see what he could do. On this day Brighton obtained an applica-tion for employment from the Company and later in the day he returned to Scheelwith the application filled out.On this occasion, when Scheel read his application,Scheel said that the Company had an opening as second engineer on theSalmoPoint.Brighton said that was fine.Then Scheel said that he would call Wood ofthe Union. In Brighton's presence Scheel called Wood on the telephone and toldWood that he was sending to him George Brighton, the second engineer. Scheelthen told Brighton that theSalmo Pointwas tied up at the dock and that he shouldgo down and take a look at the vessel, and then go over and talk to Wood in theoffices of the Union in the Luther Building, Bellingham.Brighton looked at the vessel from the dock, but he did not go aboard, and thenwent to the offices of the Union.When he introduced himself to Wood, Wood saidthat he had just gotten through talking to Scheel on the phone, in regard to the jobof second engineer.Wood then said that Brighton could not have the job.WhenBrighton asked why not, Wood replied, "You don't belong to the Alaska Fishermen'sUnion."Brighton said that did not make any difference, but Wood insisted that itdid, "because there were too many men on the beach," and Brighton did not belongto the Union.Brighton immediately returned to Scheel, telling the latter what Wood had said.Scheel said, "I happen to know that they don't have a second engineer."On the next day Brighton returned to the union offices to see Wood. Brighton inthis interview insisted that he should have the job.Wood said that there were toomany members of the Union on the beach and made the same argument as he hadon the day previous.When Wood flatly refused to give the job to Brighton, thelatter left the office.This interview happened on a Saturday.On the following Monday Brighton returned to Scheel.When he spoke to Scheelthe latter said that he had just gotten through talking with Wood, who had secured asecond engineer.He said, "I am sorry.We all have to play along with the Union."At this point Scheel said that when he went to Alaska, he would have an opening,and that he would then employ Brighton. Brighton asked him what kind of a jobitwould be. Scheel said that it would be a job in the "beach gang." At that,Brighton told him, "I am sorry, I don't think I can handle it on account of my leg."It should be noted that this was the first time that Brighton had mentioned toanybody that he had an impairment in his leg, although his application for employ-ment stated, "Leg injury but able to handle jobs applied for." 4On cross-examination it developed that Brighton was not sure of his dates.Hefirst testified that his first conferences with Johnson and Scheel were approximatelyApril 17, but when confronted with the charge herein, which he had signed, headmitted that the charge stated these events happened a week later on approximatelyApril 24.Furthermore, his application for employment was dated still earlier, onApril 7.Brighton's testimony, other than these discrepancies as to dates, withstoodcross-examination.Fred W. Scheel, the superintendent referred to above, was also hazy and vague, asto the dates of the employment interviews.He testified that in the month of Aprilhe was engaged in preparations for the fishing season. Scheel said that generallyhe obtained his crews through the foremen, and that most crews were composed offormer employees.Usually he told the foremen what they would need and there-after the foremen were on the lookout for experienced men. Scheel actually didthe hiring but on recommendation of the foremen. In the middle of April he learnedthat theSalmo Pointwas to be assigned to his operation at Port Moller and some-time later in the month Scheel decided to "double crew" theSalmo Point.Theengineer who had previously worked on the vessel was available for the comingseason, so the vessel needed only an assistant or second engineer.Scheel said that when he decided to "double crew" theSalmo Pointhe told hisbeach boss, Rodin, that he had need of a second engineer.According to Scheel, healso told Jack Wood of the Union that he needed a second engineer.He did thisbecause Rodin, the beach boss, had a wide acquaintance in the Alaska fisheries, andWood, as the union agent, knew the men who wanted to go to Alaska in the fishing,'This application is Company's Exhibit No. 1 in evidence.525543-60-vol. 1213- 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDseason.Although he was uncertain about it, Scheel stated that he thought thedecision to "double crew"theSalmo Pointwas made on either April 17 or 18.On his direct examination,Scheel said that he remembered talking to Brightonabout the job of assistant engineer on two occasions.On the first occasion,Brightonasked for a job as a fish washer or cook but Scheel told him that no such jobs wereavailable.During this first interview they did not talk about theSalmo Point.Brighton's second talk with him occurred a day or two after the first.On this occa-sion they talked about the job of second engineer on theSahno Point.Scheel saidthat he was "pretty sure" that he inquired as to Brighton's experience on that job,but he does not remember Brighton's reply. Scheel testified that he sent Brighton toseeWood on this occasion.His purpose was to see "if they had found a man nor-mally."When Scheel was asked if he had told Brighton that he could have the job,Scheel replied that he told Brighton "that the opening was there."According to Scheel, Brighton left his office to go to the union hall and sometimelater returned.Scheel was not certain what Brighton told him when he came back,"whether he said they filled the job or didn't have any, or what, but he remembersthat he called Wood or Wood called him, and said that they had a man whichOscar Rodin had recommended."Scheel denied that he told Brighton hehad the jobat the time hesent him to seeWood at the Union. Scheel also testified that by the time Brighton returned fromthe union office he had already learned that Leo Love, a qualified second engineer,had been found for the job.He then told Brighton that he might be able to useBrighton in a job in the beach gang, but that he wouldn't know about that until hearrived at the cannery.At that point, Brighton said that he couldn't do anyhardworkbecause of hisphysical disability.Scheel explained that he told Brighton toseeWood, because he had in mind that both Wood and Rodin were trying to dig upan experienced man, and it turned out that they had, in fact, obtained Leo Love.On cross-examination, Scheel was confronted with a letter which he had writtento the Company in the nature of a report on this incident. In this letter, Scheelsaid, "I told Mr. Brighton to go to the AFU office to clear, and if Jack Wood hadnot been able to find a man he would be considered."When examined in connection with a second signed statement which he had madeto a field examiner of the Board, Scheel said that he called Jack Wood on the phoneand told Wood that he needed a second engineer. This statement reads in part asfollows: "The last part of April 1958 the morning I had decided to make theSalmoPointa double crew ship I called Jack Wood, of AFU and told him that I neededa second engineer."Scheel agreed with the cross-examiner, that there was nothing in the latter state-ment to the effect that he had informed Rodin that he needed a second engineer.He also admitted that in his report to the Company there was no mention of hisasking Rodin to find a second engineer. Late in his testimony, Scheel said that veryshortly after Brighton left his office to go to Wood's office, Wood called him, andtold him that he had found a second engineer by the name of Leo Love. Scheel alsotestified at this point that when Brighton returned to him from the union hall, hetold Brighton that Jack Wood or Oscar Rodin had found a man for the job.Toward the close of his examination, Scheel said that if. another second engineerhad not been found, he would have accepted Brighton for the job of second engineeron theSalmo Point.He also testified that he did not know anything about Brighton'sincapacity to do hard work until he spoke to Brighton about a job in the beach gang.Jack Wood, the union official previously mentioned, testified that he rememberedonly one occasion when Brighton came to his office.As he recalled the incident,Brighton told him that he was interested in tender work.Thereafter, they hadsome discussion in which Brighton indicated that he had a physical disability.Wood then suggested very strongly that he discontinue any search for a job inAlaska, because of his physical condition and suggested that Brighton try to obtaina job on a vessel in Puget Sound. To assist Brighton, he supplied the names ofseveral superintendents to whom Brighton could apply for that type of work.Woodstated that the main tenor of the conversation was that he was trying to helpBrighton to locate a job on Puget Sound, and discouraging him from taking a jobinAlaskan waters because of his physical impairment.Wood did not recall thatBrighton mentioned a specific job on theSalmo Point.Wood said that he had norecollection of Love and Brighton being applicants for the same job.He deniedthat he ever told Scheel not to hire Brighton; or that he told Brighton that the lattercould not join the Union, or have the job on theSalmo Point,On cross-examination,Wood said it was possible that Brighton could have comein to see him on two occasions, and he readily admitted that his Union had nojurisdiction of any of the fishing boats in the Puget Sound area.The witness insistedthat he had no further recollection of Brighton,or the incident,than as stated above. PACIFIC AMERICAN FISHERIES, INC.19In the course of his examination, Wood said that he kept a book at his office, inwhich he placed the names of men who sought work in the fishing industry, andwho requested that their names be entered in the book.Upon the request of theGeneral Counsel, Wood produced this book and, after examining it, testified thatthe name of Leo Love did not appear therein.Oscar Rodin, previously mentioned as one of the Company's foremen, testifiedthat he has been engaged in the Alaskan fishing industry since 1934.He was theskipper on theSalmo Pointon its voyage from Bellingham to Port Moller.Duringthe fishing season his son is the skipper of the ship, while he attends to other super-visory duties.Rodin testified that it was the general practice for the superintendentto permit the foremen to select their own crews. The men were actually hired bythe superintendent on the recommendation of the individual foreman.Rodin couldnot remember the exact date when Scheel told him of his decision to "double crew"theSalmo Point,but he was informed of Scheel's decision shortly after it was made.Scheel instructed him to take steps to find a second engineer which would be neces-sary for the "double crew."Rodin called the union office to inquire if there wereany experienced men available.He decided to do this because usually men whodesired to work in the Alaskan fishing season registered their names with the Union.The person to whom Rodin spoke at the union office, evidently Wood, read off acouple of names of men who were available, one of which was the name of LeoLove.Rodin knew Love who had worked under him as a deckhand on a cannerytender in the season of 1956. In Rodin's opinion, Love was a good worker, so hecalled Love on the telephone.Love said that he would like to go north with Rodin,so the foreman told him to see Scheel at the Company, and to tell Scheel that hewas recommended by Rodin for the job of second engineer on theSalmo Point.Rodin also testified that he would consider it hazardous to take a man as secondengineer who was not familiar with the engineroom bell system of a vessel such astheSalmo Point.He explained that the second engineer had to be familiar withthe bell system and how to stop and start the engines, as on its voyage to Alaska,and while operating in Alaskan waters, the vessel was in operation 24 hours a day,and the second engineer would have to stand a watch at the engines.On further questioning, Rodin said that a man who was able-bodied, and a goodsailor, and who was familiar with the general operation of boats, such as a cannerytender, could be accepted as a second engineer, and by the time the vessel hadcompleted its 2 weeks' voyage to Alaska, he could be an experienced and satisfactoryman in the job.Leo Love, who became the second engineer on theSalmo Pointin the season of1958, testified that he had sailed with Rodin on a vessel namedKupraunofduringthe season of 1956.During the season of 1957 he did not work in the industry.Love said that he had never worked as a second engineer on a cannery tender beforehis taking that position on theSalmo Point,but because of his 8 years' experienceon vessels of that type in Alaskan waters he knew the duties of the second engineer.Love testified that he was not sure of the date when he first talked to Rodin aboutthe second engineer's job on theSabno Point.He thought the date was either the25th or 26th of April.On this occasion, Rodin phoned him and said that he had ajob for him as second engineer on theSalmo Point.Love told him that he wouldlike the job.Rodin told him to see Mr. Scheel at the Company's office and to tellScheel that he was the man for the job on theSalmo Point.On the next morninghe went to the plant of the Company and met the chief engineer, the cook, andScheel.Scheel conducted him to the bookkeeper who recorded his personnel data,and who gave him a slip for his physical examination in Seattle.On the same dayhe went to Seattle and had his physical examination by the company doctor.Onthe following day he visited with some friends, and on the next day returned toBellingham.He placed the day on which he returned to Bellingham as a Tuesday.He said theSalmo Pointleft for Alaska on May 1.On cross-examination Love said that Wood at the Union had had Love's name inhis book of available men for a period of a couple of weeks before he was hired.Love also said that he talked to Wood about the job on theSalmo Point,afterMr. Rodin called him.At the time, Love was not a member in good standing ofthe Union as he had not worked in the industry in 1957, and had allowed his duesto lapse.According to the records of the Union, Love paid his dues for the years 1957 and1958 on June 27, 1958.Wood, the union official previously referred to, also saidthat Love, according to the union records, had signed a checkoff authorization formon May 1, 1958, covering his employment on theSalno Point.Records of the Company shed some light on the dates of Love's hiring.Accord-ing to these, Love's first appearance on the payroll was on Wednesday, April 30,1958.He took his physical examination in Seattle on Monday, April 28. 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDUsing these dates, as a basis for reconstructing Love's testimony with dates, itwould then appear that Love received his slip for his physical examination afterbeing hired by Scheel, and took his physical examination in Seattle on the same day,Monday, April 28, and that Love was first told of the job on Sunday, April 27, or,if allowance is made for working days, at the earliest on Friday, April 25.In addition to the witnesses mentioned above, the testimony of Joseph H. Morrison,the bookkeeper for the Port Moller cannery, was received in connection with certaincompany records, and the testimony of George Johansen, secretary and treasurer ofthe Union, was received in connection with certain paragraphs of the contract be-tween the Union and the Company. All of the testimony in the case has been con-sidered, though much of it has not been narrated here in the interests of brevity.3.The physical condition of BrightonOn cross-examination, counsel for the Company and counsel for the Union soughtto interrogate Brighton as to an injury he received in the course of his employment,in the year 1945.The General Counsel objected to this as not being relevant to theissue, as framed by the pleadings.Counsel for the Company and counsel for the Union each stated that he soughtto prove that Brighton suffered a permanent disability in one leg, and that he couldnot qualify physically for the position of second engineer on theSalmo Point.Counsel for the Company pointed out that section 22a of the master agreementprovided that any man hired, and discharged before embarking on the voyage toAlaska was to receive $75 as full compensation under the contract.The TrialExaminer sustained the objection of the General Counsel, stating that the issue ofthe instant case was the alleged discrimination against Brighton, and that the ques-tions of Brighton's physical qualification for the job, and the application of thecontract provisions to the remedy of back pay became pertinent only in the event ofa finding contrary to the Respondents, when the propriety of specific remedies wouldthen be considered and resolved by the Board.The Trial Examiner stated in hisruling that he would permit furtherlimitedcross-examination of Brighton on thispoint, for the sole purpose of raising the questions, as a matter of record, in orderto protect the rights of Respondents therein.With the positions of all parties noted,Brighton's cross-examination was continued within the limits stated by the TrialExaminer.Brighton testified that in 1945, while in the employ of the Bellingham Chain andForge Company, he suffered an injury to his back, while doing some heavy lifting.From 1945 to 1948 he was under the care of physicians, and did not work. In 1948,he worked for a period on his brother-in-law's cannery tender in Alaskan waters,being employed by the Kenai Packers.Also in 1948 an operation was performed tocorrect his back condition, but this surgery left him with a numbness in one leg,which continues until the present time. In 1951 he worked for Columbia RiverPackers, and in 1952 he worked for the Company in the can loft of the canneryat Alitak, Alaska, after passing the Company's physical examination.For 5 yearsprior to his layoff in January 1958, he was again employed at Bellingham Chainand Forge Company, as a watchman.In this connection, it should be noted that Brighton's application for employmentstated, "Leg injury, but able to handle jobs applied for."The jobs applied for,according to the application, were "storekeeper, bull cook, watchman, can loft."It should also be noted that no question of Brighton's physical condition wasraised by anyone, in the entire hiring incident, until Scheel had informed Brightonthat another man had been hired for theSalmo Point,and Scheel spoke of a jobon the "beach gang" for Brighton.Only at that point was the question raised andby Brighton.ConcludingFindingsAs the exposition of the testimony indicates, there is no dispute that Brighton,who was not a member of the Union, sought the job of second engineer on theSalmo Pointand that, after discussing the position with Brighton, SuperintendentScheel sent Brighton to the union office. It is likewise undisputed that thereafterthe Company refused to hire Brighton for the position, and instead hired Love.The testimony of the witnesses must be considered with reference to these facts.Upon a consideration of all the evidence I accept Brighton's version of the hiringincident.His testimony was clear and plausible and his recollection of the sub-stance of the various conversations appeared to be adequate. It is true that heexhibited some uncertainty as to thedateon which the discrimination occurred, butupon all the evidence I am satisfied that the discrimination actually occurred in themanner related by Brighton. PACIFIC AMERICAN FISHERIES, INC.21In reaching this conclusion, I have examined and weighed the testimony of allthe witnesses, accepted the testimony I deem most worthy of credit.Certain de-ficiencies in the testimony of some witnesses deserve to be pointed out.Wood, theunion representative, hadnorecollection of Brighton ever having spoken to himconcerning a job on theSalmo Point.Superintendent Scheel's recollection of thehiring incident was also deficient in important particulars.Perhaps the haziness ofthe memories of these two important witnesses is understandable since each of thesetalks occurred to large numbers of employees in the weeks immediately prior to thefishing season.But, an absence of recollection, no matter how understandable orexcusable, cannot outweigh the positive testimony of a reliable witness, equippedwith an adequate recollection of the events about which he testifies.In his testimony Superintendent Scheel admitted that he conferred with Brightonabout the job of assistant engineer on theSalmo Pointand that he sent Brighton toclear with the Union. Scheel explained that his purposein sendingBrighton to theUnion was to see whether the Union or Rodin, the foreman, had already found asatisfactory employee for the position.This explanation I consider unpersuasive,for the very simple reason that Scheel could have phoned the union office and ob-tained that information immediately.Contrary to Scheel's explanation the contractspecifies that men may be hired by two methods, (1) "the men so employed shallregister or clear with the Union" or, (2) "their names shall be furnished to theUnion by the Company, all prior to leaving Port of Embarkation."The fairestinference to be placed on Scheel's conduct, in my judgment, is that he was pursuingthe first method of hiring-that encompassing clearance by the Union, in the hiringof Brighton, and thus he initiated the procedure which ultimately worked discrimina-tion upon Brighton.Elsewhere in his testimony Scheel said that almost immediately after Brighton lefthis office to go to the union office, he and Wood had a telephone conversation inwhich Scheel learned that another man had already been hired.This statement isalso unpersuasive.If this were true, we could certainly expect that Wood wouldhave disposed of Brighton quite quickly upon his appearance at the union office, bytelling Brighton that he was too late, that his job had been filled, and that Scheelwould have disposed of Brighton just as quickly on his return to Scheel's office bytellingBrighton that the Company had engaged a second engineer from a priorseason, Leo Love.However,Wood did not so dispose of Brighton, and had norecollection of either Brighton or Love being applicants for the job of secondengineer on theSalmo Point;and Scheel, in the early part of his testimony, testifiedthat he could not recall what was said when Brighton came back to him on thisoccasion, the time when, according to Brighton, Scheel told him he happened toknow that the Union didn't have a second engineer.Furthermore, if the refusal to hire Brighton was the result of an unfortunate, buthonest,mixupinwhich two men were contemporaneously hired for one job, cer-tainly it wouldseemthat such an extraordinary mischance, productive of suchserious consequences, would have impressed itself most vividly upon the recollectionof Scheel and Wood, and would constitute their immediate and almost spontaneousexplanation.In the light of all the evidence, I must consider unacceptable Scheel's testimonythat introduces BeachBossRodin into the case, as the person responsible for thehiring of Love.Scheel's testimony on this point shows a wide variation.On hisdirect examination, he testified that shortly after he decided to "double crew" theSalmo Pointhe talked to Beach Boss Rodin about a second engineer, and hethoughthe also talked to Wood.When questioned by the Trial Examiner, he said thatWood might have learned he was looking for a second engineer by coming to Scheel'soffice, but hethoughtWood got the informationthroughRodin.On cross-examination Scheel again testified that the first thing he did after decid-ing to "double crew" theSalmo Pointwas to notify Rodin, but he had no recollec-tion of calling Wood, but he stated it was possible that Wood was in Scheel's office,and Scheel might have talked to him there.Then, when confronted with the affi-davit he gave to a field examiner of the Board, Scheel agreed that the affidavit statedthat he had called Wood the morning that he decided to "double crew" theSalmoPoint,and that the affidavit said nothing about his having called Rodin.He alsoadmitted that he had not mentioned Rodin in the report he made to the Companyon the Brighton incident.There is a further discrepancy in the testimony of these witnesses in relation toeach other, in that Wood had no recollection of Love as an applicant for the job,and the "out-of-work book" which was produced at the hearing did not contain thename of Love amongitsentries.Yet, Foreman Rodin testified that he obtainedLove'sname inthe first instance from the Union. 22DECISIONSOF NATIONALLABOR RELATIONS BOARDTherefore, I resolve the conflict of testimony in favor of Brighton. I find that the"General Counsel has established by a preponderance of the credible evidence thaton April 24, 1958, the Company offered Brighton the job of second engineer on theSalmo Point,conditioned upon Brighton obtaining clearance from the Union; thatthe Union denied clearance to Brighton in order to prefer one of its out-of-workmembers for the job, and that the Company thereafter refused to hire Brightonbecause of his lack of such clearance.Thus, by their joint action, the Companyand the Union discriminated against Brighton as alleged in the complaint, theCompany violating Section 8(a)(1) and (3), and the Union 8(b)(1)(A), and8(b),(2) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Union and the Company, set forth in section III, above,which occurred in connection with the Company's operations as set forth in section I,above, have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Union and the Company engaged in unfair labor practices,itwill be recommended that they cease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of the Act. It has been found that:(1) From April 24, 1958, the Company has discriminated against George Brightonin his hire, tenure,terms, and conditions of employment;(2) such conduct by theCompany encouraged membership in the Union and interfered with, restrained, andcoerced employees in the exercise of rights guaranteed by Section 7 of the Act; and(3) the Union engaged in unfair labor practices by causing the Company to sodiscriminate,thereby restraining employees in the exercise of rights guaranteed bythe Act. It will be recommended,therefore,that the Company offer to GeorgeBrighton immediate and full reinstatement to his former or substantially equivalentposition without prejudice to his other rights and privileges;and that the Unionnotify the Company, in writing, and furnish a copy of said notification to Brighton,that it has no objection to Brighton's employment as second engineer on the vesselSalmo Point,and request the Company to offer Brighton immediate and full re-instatement to that position or an equivalent position.Having found that the Company and the Union were jointly responsible for thediscrimination in the hire and tenure of employment of Brighton,itwill be recom-mended that the Company and the Union,jointly and severally, make GeorgeBrighton whole for any loss of pay he may have suffered by reason of the discrimina-tion against him, by payment to him of a sum of money equal to the amount hewould normally have earned as wages from April 24, 1958, until his reinstatementas ordered above, less his net earnings during this period.The loss of earnings willbe computed in accordance with the formula of the Board stated in F.W. WoolworthCompany,90 NLRB 289.Since it appears that the Company'snormal hiring procedure requires that em-ployees demonstrate their physical ability to perform the duties of positions for whichthey are hired,by passing a physical examination,itwill be recommended that theabove provision relating to reinstatement to the position of second engineer on theSalmo Pointor an equivalent position,and the above provision for making Brightonwhole, be conditioned upon Brighton passing the usual and customary physicalexamination,fairly conducted, for the aforementioned position.It is also recommended that the Company be ordered to make available to theBoard upon request, payroll and other records to facilitate the checking of theamount of earnings due.Upon the foregoing findings of fact, and upon the entire record in the case, I makethe following:CONCLUSIONS OF LAW1.Alaska Fishermen'sUnion Local IndustrialNo. 1821, AFL-CIO, is a labororganization,within the meaning of Section 2(5) of theAct, whichadmits tomembership employees of the Company.2. Pacific American Fisheries,Inc., is an employer engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act.3.By discriminating in regard to the hire,terms,and conditions of employmentof George Brighton, thereby encouraging membership in the Union, the Companyhas engaged in and is engaging in unfair labor practices within the meaning ofSection 8(a)(3) of the Act. ACE FOLDING BOX CORPORATION234.By interfering with, restraining,and coercingemployees in the exercise ofrights guaranteed in Section7 of the Act, the Companyhas engagedin and is engag-ing in unfair labor practices within the meaning of Section8 (a) (1) of the Act.5.By causingthe Companyto discriminate against employees in violation ofSection 8(a)(3) of the Act, the Union has engagedin and is engaging in unfairlabor practices withinthe meaningof Section 8(b) (2) of the Act.6.By restrainingand coercingemployeesin the exercise of the rights guaranteedin Section7 of the Act, the Unionhas engaged in and is engaging in unfair laborpracticeswithinthe meaning of Section8(b) (1) (A) of the Act.7.The aforesaidunfairlabor practicesare unfair labor practices affecting com-merce within the meaning of Section2(6) and (7) of the Act.[Recommendations omitted from publication.]Ace Folding Box CorporationandAmalgamated Lithographersof AmericaandUnited Papermakers and Paperworkers, AFL-CIO.Case No. 13-CA-3069. July 10, 1959DECISION AND ORDEROn April 14, 1959, Trial Examiner Charles W. Schneider issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentand the Intervenor filed exceptions to the Intermediate Report, andsupporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Jenkins, andPanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Ace Folding Box Corporation,Middlebury, Indiana, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with Amalgamated Lithogra-phers of America, as the exclusive representative of all the employees124 NLRB No. 9.